                                                    Case 2:20-cv-00608-APG-BNW Document 20 Filed 05/05/20 Page 1 of 3



                                               1    ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                               2    GREENBERG TRAURIG, LLP
                                               3    10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, Nevada 89135
                                               4    Telephone: (702) 792-3773
                                               5    Facsimile: (702) 792-9002
                                                    Email: swanise@gtlaw.com
                                               6    Counsel for Defendants
                                               7
                                               8                         IN THE UNITED STATES DISTRICT COURT
                                               9                                FOR THE DISTRICT OF NEVADA
                                               10   ROBERT BURAN,                                       CASE NO. 2:20-cv-00608-GMN-BNW
                                                                                                                              -APG-BNW

                                               11                                Plaintiff,
                                               12
                                                             v.
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                    C. R. BARD, INC. and BARD PERIPHERAL
                                               14
                           Suite 600




                                                    VASCULAR, INC,
                                               15
                                                                                  Defendants.
                                               16
                                               17
                                               18                              STIPULATION AND ORDER TO STAY CASE
                                               19                   The parties, Plaintiff ROBERT BURAN and Defendants, C. R. Bard, Inc. and
                                               20   Bard Peripheral Vascular, Inc. (“Bard”), by and through their undersigned counsel, hereby
                                               21   stipulate as follows pursuant to Fed. R. Civ. P. 15(a)(2):
                                               22           WHEREAS, Plaintiff’s counsel represents approximately 400 plaintiffs with cases
                                               23   proceeding in this and other courts across the country asserting similar claims against
                                               24   Defendants for injuries they contend arise out of their use of Defendants’ IVC filters; and
                                               25           WHEREAS, Plaintiff’s counsel and Defendants have begun discussions in an attempt
                                               26   to achieve a global settlement of the cases and claims of the plaintiffs represented by
                                               27   Plaintiff’s counsel; and
                                               28   ///
                                                                                                   1
                                                    ACTIVE 50229780v1
                                                    Case 2:20-cv-00608-APG-BNW Document 20 Filed 05/05/20 Page 2 of 3



                                               1            WHEREAS, Defendants have retained a dedicated settlement counsel for these
                                               2    discussions which has successfully resolved thousands of similar cases with other counsel
                                               3    representing similar plaintiffs;
                                               4            WHEREAS, Plaintiff’s counsel has extensive experience in IVC filter litigation both
                                               5    prior to and in the course of the MDL; and
                                               6            WHEREAS, based on all the facts and circumstances, including, but not limited to, the
                                               7    prior success of Defendants’ settlement counsel in resolving similar cases and Plaintiff’s
                                               8    counsel’s experience with Defendants in prior IVC filter litigation, Plaintiff’s counsel believes
                                               9    that there is a good likelihood that the global settlement talks with Defendants will be
                                               10   successful; and
                                               11           WHEREAS, as part of the agreement to engage in global settlement discussions,
                                               12   Plaintiff’s counsel and Defendants have agreed that all activity in all of the Plaintiff’s
GREENBERG TRAURIG, LLP




                                               13   counsel’s IVC filter cases should “stand-down” for 60 days so that the Parties may focus their
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   attention on their settlement efforts; and
                           Suite 600




                                               15           WHEREAS, the ongoing national emergency surrounding the Covid-19 pandemic
                                               16   have heightened the need for all parties to conserve their resources as much as possible;
                                               17           IT IS STIPULATED AND AGREED BY THE PARTIES that all activity in this case
                                               18   shall be stayed through and including June 26, 2020.
                                               19           IT IS FURTHER STIPULATED AND AGREED BY THE PARTIES that the current
                                               20   deadline to file the Joint Status Report, currently set for April 30, 2020 should be continued
                                               21   to July 7, 2020;
                                               22   ///
                                               23   ///
                                               24   ///
                                               25   ///
                                               26   ///
                                               27   ///
                                               28   ///
                                                                                                   2
                                                    ACTIVE 50229780v1
                                                    Case 2:20-cv-00608-APG-BNW Document 20 Filed 05/05/20 Page 3 of 3



                                               1            IT IS FURTHER STIPULATED AND AGREED BY THE PARTIES that the deadline
                                               2    to file the Verified Petition, Motion for Permission to Practice, currently set for May 15, 2020
                                               3    should be continued to July 15, 2020
                                               4            RESPECTFULLY submitted this 30th day of April 2020.
                                               5            DALIMONTE RUEB STOLLER, LLP                      GREENBERG TRAURIG, LLP
                                               6        By: /s/ Greg Rueb                                By: /s/ Eric W. Swanis
                                               7            GREGORY D. RUEB, ESQ.                            ERIC W. SWANIS, ESQ.
                                                            (CA SBN 154589)                                  Nevada Bar No. 6840
                                               8            515 S Figueroa Street, Suite 15505               10845 Griffith Peak Drive, Ste. 600
                                               9            Los Angeles, California 90071                    Las Vegas, Nevada 89135
                                                            Telephone: (949) 375-6843                        Telephone: (702) 792-3773
                                               10           paul@drlawllp.com                                Facsimile: (702) 792-9002
                                                            greg@drlawllp.com                                swanise@gtlaw.com
                                               11           Counsel for Plaintiff                            Counsel for Defendants
                                               12
                                                                                               ORDER
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                            The Court, having reviewed the stipulation of the Parties, and good cause appearing
                                               14
                           Suite 600




                                                    therefore:
                                               15
                                                            IT IS HEREBY ORDERED ADJUDGED AND DECREED that all activity in this
                                               16
                                                    case shall be stayed through and including June 26, 2020.
                                               17
                                                            IT IS FURTHER HEREBY ORDERED ADJUDGED AND DECREED that the
                                               18
                                                    current deadline to file the Joint Status Report, currently set for April 30, 2020 should be
                                               19
                                                    continued to July 7, 2020;
                                               20
                                                            IT IS FURTHER HEREBY ORDERED ADJUDGED AND DECREED that the
                                               21
                                                    deadline to file the Verified Petition, Motion for Permission to Practice, currently set for May
                                               22
                                                    15, 2020 should be continued to July 15, 2020.
                                               23
                                               24                                                      IT IS SO ORDERED.
                                               25                                                      Dated this ____ of _____________, 2019.
                                               26
                                                                                                       ___________________________________
                                               27                                                      BRENDA
                                                                                                       UNITED    WEKSLER
                                                                                                               STATES   DISTRICT JUDGE
                                                                                                       UnitedMay
                                                                                                       Dated: States
                                                                                                                  5, Magistrate
                                                                                                                     2020.      Judge
                                               28
                                                                                                   3
                                                    ACTIVE 50229780v1
